Case: 20-10870     Document: 00515705074         Page: 1     Date Filed: 01/13/2021




              United States Court of Appeals
                   for the Fifth Circuit                             United States Court of Appeals
                                                                              Fifth Circuit

                                                                            FILED
                                  No. 20-10870                        January 13, 2021
                                Summary Calendar                       Lyle W. Cayce
                                                                            Clerk

   United States of America,

                                                             Plaintiff—Appellee,

                                       versus

   Charles Grant Moore,

                                                         Defendant—Appellant.


                  Appeal from the United States District Court
                      for the Northern District of Texas
                           USDC No. 4:19-CR-182-1


   Before Higginbotham, Jones, and Costa, Circuit Judges.
   Per Curiam:*
          Charles Grant Moore, federal prisoner # 26057-480, has appealed the
   district court’s judgment denying his motion for compassionate release
   under 18 U.S.C. § 3582(c)(1)(A)(i). Moore’s motion to supplement his
   appellant’s brief with a letter is GRANTED.


          *
            Pursuant to 5th Circuit Rule 47.5, the court has determined that this
   opinion should not be published and is not precedent except under the limited
   circumstances set forth in 5th Circuit Rule 47.5.4.
Case: 20-10870      Document: 00515705074           Page: 2    Date Filed: 01/13/2021




                                     No. 20-10870


          Moore contends that concerns for his health and safety and that of
   other prisoners due to COVID-19, the suspension of the residential drug
   abuse treatment program, and the composition of the prison population, as
   well as unfairness in his original sentencing, warrant relief. To the extent that
   these contentions, such as those based on the threat of COVID-19 to his
   health, are raised for the first time on appeal, they will not be considered. See
   United States v. Martinez, 228 F.3d 587, 589 n.3 (5th Cir. 2000).
          Moore has not shown that the district court abused its discretion or
   otherwise erred. See United States v. Chambliss, 948 F.3d 691, 693 (5th Cir.
   2020). The judgment is AFFIRMED.




                                          2